392 P.2d 756 (1964)
Application of J. R. ALEXANDER, for Writ of Mandamus.
No. A-13515.
Court of Criminal Appeals of Oklahoma.
May 27, 1964.
J. R. Alexander, McAlester, petitioner pro se.
George Windham, Judge of the District Court of LeFlore County, Poteau, respondent.
*757 JOHNSON, Presiding Judge:
This is an original proceeding instituted by J.R. Alexander, #69924, an inmate of the Oklahoma State Penitentiary at McAlester, wherein he seeks a writ of mandamus directing that the Hon. George Windham, judge of the district court of LeFlore County, Oklahoma, authorize and direct the district court reporter of said county to prepare, without cost or expense to the petitioner, a casemade in case No. 4718 in said court.
From the record before us, it appears that the petitioner herein was convicted by a jury on a charge of larceny of live stock, and was sentenced to serve three years in the penitentiary. Motion for new trial was filed and overruled, and petitioner gave notice of his intention to appeal said cause to this Court.
Judge Windham has filed a response herein, showing that judgment and sentence was entered on February 28, 1964, and on the same date this petitioner, through his attorney, presented an application in writing requesting that a casemade be prepared at the expense of LeFlore County, declaring he was a poor person without money or property, and that he had no relatives with money or property willing to assist him in his attempt to appeal his conviction. A hearing was had on the application, and oral testimony introduced in support thereof. After said hearing, and upon consideration of the application and the testimony introduced, the application was by the court denied.
Thereafter on May 1, 1964 application for writ of mandamus was filed with the clerk of the Court of Criminal Appeals.
The uncontradicted evidence adduced at the hearing before the trial court, copy of which has been furnished this Court by the respondent, discloses that the defendant is without funds or property of any kind to pay for a casemade, and that he has no relatives having money or property and willing to assist him.
Under the provisions of Tit. 20 O.S.A. § 111, and upon examination of the record before us, our conclusion is that the petitioner is entitled to have a transcript of the testimony and casemade furnished without expense to him. See Hutchins v. State, 13 Okl.Cr. 717, 167 P. 338; Wooten v. State, 66 Okl.Cr. 331, 92 P.2d 594; Compton *758 v. State, 70 Okl.Cr. 258, 105 P.2d 793; Scroggins v. State, 73 Okl.Cr. 388, 121 P.2d 621; and Grant v. State, Okl.Cr., 378 P.2d 1015.
It is therefore ordered that the Judge of the District Court of LeFlore County order the official court reporter of such court to prepare casemade in case No. 4718, State of Oklahoma v. J.R. Alexander, including a transcript of the testimony at the trial, same to be prepared at the expense of LeFlore County and furnish the same free of all charges to the petitioner, J.R. Alexander, the same to be prepared within the time for appeal allowed by the statutes and the orders of said District Court.
BUSSEY and NIX, JJ., concur.